Citation Nr: 1721617	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-18 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service-connected lumbosacral strain with disc bulge.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1993 to August 1998.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board remanded the case in June 2016 for further development.

In December 2014, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) and a transcript of that hearing is of record.  In an April 2016 letter, the Board advised the Veteran that the VLJ who conducted the December 2014 hearing was unavailable to participate in a decision in the appeal, and informed him of his right to have a new hearing.  In April 2016, the Veteran informed VA that he did not desire another Board hearing.  As such, the Board finds that all due process has been afforded to the Veteran with respect to his right to a hearing.


FINDING OF FACT

The Veteran's migraine headaches originated during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for migraine headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a)(2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Further, the Board finds that there has been substantial compliance with the prior remand.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II.  Relevant Laws and Regulations

Generally, to establish service connection, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., the "nexus" requirement.  38 U.S.C.A. § 1131; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

If a chronic disease listed under 38 C.F.R. § 3.309(a) manifested in service or during a presumptive period following separation, then service connection will be established for subsequent manifestations of the same chronic disease unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  

If chronicity during service is not established, service connection may also be established by continuity of symptomatology, which satisfies the in-service and nexus requirements of service connection.  38 C.F.R. § 3.303(b).  The Veteran must show that (1) a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

Here, the Veteran's migraine headaches are an organic disease of the nervous system as it is rated as a neurological condition in the Schedule for Rating Disabilities.  38 C.F.R. § 4.12a, Diagnostic Code 8100.  Hence, 38 C.F.R. § 3.303(b) applies to this case.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (b)(West 2014); 38 C.F.R. § 3.102 (2016).

III.  Analysis

With regard to the first element for service connection, the Veteran is currently diagnosed with migraine headaches as detailed in a June 2015 VA examination.  Therefore, the Board finds that the Veteran has a current disability as required by 38 C.F.R. § 3.303 (2016).

The second and third elements are established through continuity of symptomatology as (1) the Veteran's headaches were noted during service in March 1998; (2) there was post-service continuity of the same symptoms; and (3) there is lay evidence of a nexus between the Veteran's currently diagnosed migraine headaches and the continuity of symptoms.  

In March 1998, the Veteran reported a constant right side headache following a tooth extraction from six months prior.  Further, in a March 1998 medical examination, he reported suffering from frequent or severe headaches.  Therefore, the Board finds that the Veteran's headaches were noted during service.  

Post-service medical records reveal consistent complaints of and treatment for migraine headaches.  In an April 2006 statement in support of claim and November 2002 VA examination for the lumber spine, the Veteran reported suffering from migraine headaches since 2000.  At the December 2014 hearing, the Veteran testified that he had migraine headaches since 1998.  The Board finds that the Veteran is competent to report the symptoms and history of his migraine headaches as headaches are capable of lay observation and identification.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds that the Veteran's current headaches are the same as those he had during service.  Therefore, the Board finds there was post-service continuity of the same symptoms and a nexus between the Veteran's current headache condition and the post-service symptoms.

Given that the evidence is at least in relative equipoise, all reasonable doubt is resolved in the Veteran's favor.  Accordingly, the Board concludes that service connection for migraine headaches is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for migraine headaches is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


